Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Benjamin D. Burge (Registration No. 42372), to Examiner on 12/21/2020. 
Claims 1-20 and 31 have been cancelled, claims 28-29 have been amended, and new claims 32-49 have been introduced, based on the received e-mail correspondence (see attached) from Benjamin D. Burge on 12/28/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-26, 28-30 and 32-49 are considered allowable since when reading the claims in light of the specification, 

From independent claims 21, 32 and 41:
as part of a second pass of searching for the at least one data set of the data catalog, for each data set of the first subset, performing operations comprising: 
analyzing, by the at least one processor, the corresponding metadata to identify at least one label that is indicative of coverage of the specified subject within the data set to determine whether the data set covers the specified subject; and 
selectively including, by the at least one processor, the data set in a second subset of the multiple data sets based on the determination of whether the data set covers the specified subject; 
as part of a third pass of searching for the at least one data set of the data catalog, for each data set of the second subset, performing operations comprising: 
searching, by the at least one processor, the data set for data values that cover the specified subject to determine a degree of prominence of the coverage of the specified subject in the data set; and 
selectively including, by the at least one processor, the data set in the data catalog based on the degree of prominence of the coverage of the specified subject in the data set;


The closest prior art of record, White (US 7,406,467 B1) discloses a network-based management of customer data by allowing a user to form a list comprising multiple customers associated with different sets of criteria and to process customer data corresponding to customers associated with multiple lists defined by different criteria.

Nikankin et al. (US 2013/0159288 A1) discloses searching for all irrelevant data items in a data set based on a logical expression of an issue of interest to a user and reducing significantly the size of data set that the system needs to search to find relevant documents.

Kraftsow et al. (US 2011/0145269 A1) discloses generating an information graph with associated validation measures related to information obtained from data sources for providing search results which are used to gather data associated with a potential client for loan offers.

However, none of the references discloses in detail 

“as part of a second pass of searching for the at least one data set of the data catalog, for each data set of the first subset, performing operations comprising: 
analyzing, by the at least one processor, the corresponding metadata to identify at least one label that is indicative of coverage of the specified subject within the data set to determine whether the data set covers the specified subject; and 
selectively including, by the at least one processor, the data set in a second subset of the multiple data sets based on the determination of whether the data set covers the specified subject; 
as part of a third pass of searching for the at least one data set of the data catalog, for each data set of the second subset, performing operations comprising: 
searching, by the at least one processor, the data set for data values that cover the specified subject to determine a degree of prominence of the coverage of the specified subject in the data set; and 
selectively including, by the at least one processor, the data set in the data catalog based on the degree of prominence of the coverage of the specified subject in the data set;”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-26, 28-30 and 32-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129